DETAILED ACTION
This communication is a first office action on the merits. Claims 9-19 and 21-29, as filed are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-16, 18, 19 and 21-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hublot (JP 2014-533543).
Regarding claim 9, Hublot discloses an apparatus comprising:
a housing assembly (1), configured to connect with a connector (2a, 2b), and the housing assembly comprising:
a housing, defining a mounting groove (Fig. 2B shows the mounting groove accepting the hook 4); and
an engaging member (3), arranged in the mounting groove and capable of moving relative to the housing, wherein the engaging member is configured to move to provide an avoidance space (Fig. 2B shows wherein the engaging member is moved to a position for entry or removal of the hook 4) for the connector to be inserted into or removed from the mounting groove; and during the movement of the connector from a first position to a second position in the mounting groove, the engaging member is configured to move within a limited 
an electronic component (Fig. 1 shows an electronic watch), disposed in the housing.

Regarding claim 10, Hublot further discloses further discloses a restoration member (5), wherein the restoration member is arranged between the engaging member and the housing, and the restoration member is configured to drive the engaging member to restore after the engaging member moves (Fig. 1B as shown).

Regarding claim 11, Hublot further discloses wherein the movement of the engaging member is a linear movement, and the moving direction of the engaging member is different from the inserting direction or removing direction of the connector (Fig. 1 as shown).

Regarding claim 12, Hublot further discloses wherein when the connector is inserted into the mounting groove, the engaging member moves due to a pushing force generated by an inclined face (4a) on the connector (Fig. 3B shows wherein the opposed angled faces of the hook and engaging member would cause movement of the engaging member when the connector is pushed in).

Regarding claim 13, Hublot further discloses wherein an inclined face (3f) is provided on the engaging member, and the inclined face on the engaging member matches the inclined face (4a) on the connector.


Regarding claim 15, Hublot further discloses wherein the first mounting groove has a bottom wall opposite to the first opening and a groove wall extending in a direction from the first opening to the bottom wall, and the connector is inserted into the first mounting groove along an extending direction of the groove wall (Fig. 1B as shown).

Regarding claim 16, Hublot further discloses wherein the engaging member comprises a pressing portion (3c), a first engaging portion (top half of base 3a including engaging faces 3f) and a second engaging portion (flat bottom half of 3a) connected successively; at least a part of the pressing portion is disposed in the second mounting groove, and the pressing portion is exposed to the second opening (Fig. 3 as shown); the first engaging portion is disposed in the first mounting groove, and configured to confine the first engaging portion and the second engaging portion in the first mounting groove by an engagement between the first engaging portion and the housing; and the second engaging portion is configured to engage with the connector (Fig. 3B as shown).


Regarding claim 19, Hublot discloses an apparatus comprising:
an electronic apparatus, comprising:
a housing (1), defining a mounting groove (Fig. 2B shows the mounting groove accepting the hook 4); and
an engaging member (3), arranged in the mounting groove, and capable of moving relative to the housing;
a connector (4), comprising:
a main body (Fig. 6b shows the bottom of 4 comprising a main body), and
a mating member (4a), connected on the main body, wherein an inclined face (4f) is provided on an end of the mating member away from the main body, a recess (4c) is defined between the main body and the inclined face;
wherein the mating member is configured to be inserted into the mounting groove; the inclined face is configured to push the engaging member to move on the inclined face while the mating member is being inserted into the mounting 
a strap body (2a, 2b), wherein the strap body is connected to the connector, such that the strap body is connected to the electronic apparatus by the connector (Fig. 1 and 2 as shown).

Regarding claim 21, Hublot further discloses an assembly method comprising:
inserting the mating member to a first position in the mounting groove of the housing, wherein when the mating member is at the first position, the inclined face of the mating member abuts against the engaging member (Figs. 2B);
inserting the mating member towards a second position in the mounting groove, and the inclined face of the mating member pushing the engaging member to move on the inclined face of the mating member, to provide an avoidance space for the mating member to be inserted into the mounting groove; and
restoring the engaging member to be accommodated in the recess when the mating member is inserted into the second position in the mounting groove, and connecting the connector and the housing through an engagement between the engaging member and the mating member (Fig. 3B as shown).

Regarding claim 22, Hublot discloses an apparatus (4) comprising:
a main body (Fig. 6b shows the bottom of 4 comprising a main body), and

wherein the mating member is configured to be inserted into a mating site of the electronic apparatus; the inclined face is configured to push an engaging member of the electronic apparatus to move on the inclined face while the mating member is being inserted into the mating site; and when the mating member is inserted into the mating site and arrives at a predefined location, the engaging member is restored and accommodated in the recess to engage with the connector (Figs. 2a and 2b as shown).

Regarding claim 23, Hublot further discloses wherein the inclined face is a planar face, and an angle between the inclined face and a direction in which the mating member is inserted into the electronic apparatus is in a range from 30° to 45° (Fig. 3B as shown).

Regarding claim 24, Hublot further discloses wherein the mating member comprises a side face, the side face comprises a first end connected to the main body and a second end away from the main body, the second end is connected with the inclined face (Fig. 6B as shown); and a vertical projection of the side face on the main body has an outer contour of circular shape, racetrack shape or polygonal shape (Fig. 6B as shown).

Regarding claim 25, Hublot further discloses wherein the mating member further comprises an end face away from the main body, and the end face is connected to the second end of the side face and the inclined face (Fig. 6B as shown).


Regarding claim 27, Hublot further discloses wherein a direction in which the mating member is inserted into the electronic apparatus is a first direction, a moving direction of the engaging member is a second direction, and a direction perpendicular to the first direction and the second direction is defined as a third direction; and the groove penetrates through a side face of the mating member in the third direction (Fig. 3B as shown).

Regarding claim 28, Hublot further discloses wherein the recess and the inclined face are spaced apart from each other; and the recess and the inclined face are connected by a planar face or a curved face therebetween (Fig. 6B as shown).

Regarding claim 29, Hublot further discloses wherein the connector is inserted into the electronic apparatus in a first direction, and the inclined face pushes the engaging member to move along a second direction; and the first direction and the second direction are perpendicular to each other (Fig. 3B as shown).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677